1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney                  JS-6
3    Chief, Civil Division
     RICHARD M. PARK (CBN 236173)
4    Assistant United States Attorney
           Federal Building, Suite 7516AA
5          300 North Los Angeles Street
           Los Angeles, CA 90012
6          Telephone: (213) 894-3275
           Facsimile: (213) 894-7819
7          Email: richard.park@usdoj.gov
8    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
9
                           UNITED STATES DISTRICT COURT
10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
     UNITED STATES OF AMERICA,              No. CV 21-4885 -RGK
13
                       Plaintiff,            [CR 19-153 RGK]
14
                 v.                         [PROPOSED]
15
     MOSHE NINIO,
                                             ORDER TO ISSUE WRIT OF
16                                           CONTINUING GARNISHMENT
                       Defendant.
17                                           [28 U.S.C. § 3205(c)(1)]

18                                          AND
19                                           ORDER TO ISSUE CLERK’S
                                             NOTICE OF CONTINUING
20                                           POSTJUDGMENT GARNISHMENT
                                             [28 U.S.C. §3202(b)]
21
22                                           [STATE FARM VP MANAGEMENT
                                             CORP.]
23
24
25
26
27
28
1          The Court, having considered the application of plaintiff United States of America
2    for an Order directing the Clerk of the Court to issue a writ of continuing garnishment
3    and a Clerk’s notice of continuing garnishment against defendant-judgment debtor
4    Moshe Ninio (“Defendant”), for nonexempt funds, assets, and/or property in the custody,
5    control, or possession of garnishee, and it appearing to the Court that the issuance of

6    such is proper under the circumstances of this case,
           IT IS HEREBY ORDERED that:
7
           (1) The Clerk of the Court shall issue a writ of continuing garnishment with
8
              respect to garnishee State Farm VP Management Corp.; and
9
           (2) The Clerk of the Court shall issue a Clerk’s notice of continuing post-judgment
10
              garnishment to Defendant by signing the forms submitted by the United States.
11
12   DATED: July        9     , 2021.
13
                                                   UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
